        Case 5:16-cv-06370-EJD Document 397 Filed 10/10/19 Page 1 of 2



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10

11                            UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA
13

14                                                   Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California     [PROPOSED] ORDER REGARDING
   corporation,                                      TRIAL EQUIPMENT
16
                 Plaintiff,                          Compl. Filed:         Nov. 1, 2016
17                                                   First Am. Compl.: Nov. 3, 2017
          v.                                         Final Pretrial Conf.: Oct. 10, 2019
18                                                   Trial Date:           Oct. 15, 2019
   NINGBO SUNNY ELECTRONIC CO., LTD.,
19 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
20
                 Defendants.
21

22

23

24

25

26
27

28

                                                                Case No.: 5:16-cv-06370-EJD-VKD
                          [PROPOSED] ORDER REGARDING TRIAL EQUIPMENT
        Case 5:16-cv-06370-EJD Document 397 Filed 10/10/19 Page 2 of 2



 1         Trial is set to begin in this matter on October 15, 2019. The Court hereby ORDER that the

 2 Optronic Technologies, Inc. (“Orion”) may bring the following equipment into Courtroom 4 from

 3 October 11, 2019 to November 8, 2019 for its use throughout trial:

 4         1.     Three technician tables with skirts

 5         2.     Five technician monitors

 6         3.     Various video, audio, and power cables (e.g. HDMI switches, cables, and power

 7 cabling)

 8         4.     Remote presenters, mice, keyboards

 9         5.     Printer

10         6.     Four flip charts and easels

11         7.     Two rolling white boards (approx. 72 inches wide by 72 inches high) with markers

12 and erasers

13         8.     Two projectors

14         9.     Four speakers

15         10.    Four display tables with wheel bases for one or more physical models that the

16 parties may use as demonstratives

17         11.    Two rolling carts

18         12.    One dolly

19

20 IT IS SO ORDERED.

21 Dated: _____________,
            10/10        2019
22                                                      Honorable Edward J. Davila
                                                        United States District Judge
23

24

25

26
27

28

                                                 1                Case No.: 5:16-cv-06370-EJD-VKD
                            [PROPOSED] ORDER REGARDING TRIAL EQUIPMENT
